Case 9:20-cv-81315-WPD Document 17 Entered on FLSD Docket 07/16/2020 Page 1 of 2




                             United States District Court
                                   NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

   DANIEL GARZA et al.                            §
                                                  §
   v.                                             §     CIVIL ACTION NO. 3:20-CV-1460-S
                                                  §
   C.R. BARD INCORPORATED et al.                  §

                                                ORDER

         To assist the Court, counsel for all parties shall complete the form attached hereto as

  Exhibit A for each Plaintiff in this action. The parties shall file their completed forms on or before

  July 22, 2020.

         SO ORDERED.

         SIGNED July 16, 2020.
Case 9:20-cv-81315-WPD Document 17 Entered on FLSD Docket 07/16/2020 Page 2 of 2




                                             EXHIBIT A


     1. Plaintiff’s full name:

     2. Plaintiff’s date of birth:

     3. Type of device (e.g., Recovery, G2, G2X, Eclipse, Denali, etc.):

     4. Date of implant:

     5. Alleged physical injury or injuries (check all that apply):

            □   Tilt
            □   Perforation
            □   Fracture
            □   Migration
            □   Unretrievable
            □   Other (specify)

     6. Was removal attempted? (If yes, proceed to question 7. If no, proceed to question 8.)

     7. How many times was removal attempted?

             i. For each attempt, answer the following questions:

                    1. Date of attempted removal:

                    2. Method of attempted removal (e.g., percutaneous, open surgical removal,
                       etc.):

                    3. Was the attempt successful?

                                     a. If no, have future attempts been deemed too risky?

                    4. Do any struts remain in the body? If so, include the location of the strut(s).

     8. Please provide a breakdown of currently available medical expenses claimed as a result of
        the injury.

     9. Other comments:
